        Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                                          :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                                          :
                        Defendants.       :
                                          :

  DEFENDANTS’ STATEMENT OF MATERIAL FACTS IN SUPPORT OF MOTION
   FOR SUMMARY JUDGMENT AGAINST PLAINTIFF BI-LO HOLDINGS, LLC

       Undersigned Defendants hereby submit this statement of material facts in support of their

Motion for Summary Judgment Against Plaintiff Bi-Lo Holdings, LLC (Bi-Lo).

       1.      During the period from 2000–2008, Bi-Lo purchased agaricus mushrooms

exclusively from C&S Wholesale Grocers (C&S), which is not a defendant in this case, nor is it

alleged to be a co-conspirator of the defendants. (Pls.’ Resp. to Defs.’ Conditionally Am. 1st Set

of Interrogs. & Reqs. for Produc. of Docs. to Pls. Winn-Dixie & Bi-Lo at 9, attached to the

Motion for Summary Judgment as Exhibit A.)

       2.       Bi-Lo asserts standing to maintain a damage claim against the defendants here

because it has “an Assignment from C&S . . . covering antitrust claims arising out of [Bi-Lo’s]

purchases from C&S during the relevant time period.” (Ex. A at 9.) Bi-Lo relies upon a

document entitled “Agreement for Assignment of Antitrust Claims,” dated June 28, 2019

between C&S and Bi-Lo, LLC dba Southeastern Grocers (referred to herein as the

“Assignment,” attached to the Motion for Summary Judgment as Exhibit B).

       3.      The Assignment recites that Bi-Lo has purchased “all or a portion of its
         Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 2 of 6




requirements of certain . . . ‘Disputed Products’” from C&S, which products are “currently

subject to one or more antitrust class action claims” listed on Schedule B to the Assignment.

(Ex. B at 1.) The Assignment further recites that C&S “as the direct purchaser of the Disputed

Products, ‘is a putative Class member in the Antitrust Class Actions’” listed on Schedule B. (Id.)

       4.      The Assignment defines “Antitrust Claim” to mean “C&S’s . . . interest in (and

to) all claims and causes of action that C&S may have under the antitrust . . . laws . . . , arising

out of or relating to C&S’s purchase of Disputed Products from any of the Defendants that C&S

sold to [Bi-Lo] during the Relevant Time Periods referenced in Schedule B.” (Id. ¶ 3(a)).

       5.      The Assignment further clarifies that C&S retained “all antitrust or other legal

claims arising out of, or pertaining to, Disputed Products not purchased by [Bi-Lo] from C&S,

regardless of whether or not any such claims are asserted in any of the Antitrust Class Actions, or

against a Defendant.” (Id. ¶ 9).

       6.      Neither the Complaint nor Amended Complaint in this action includes any

reference to a claim owned by or brought on behalf of C&S or attributable to any purchases by

C&S from a Defendant. (Docket Nos. 1 and 96 in this action).

       7.      On March 23, 2018, the Court approved Class Plaintiffs’ proposed forms of notice

and their plan for the dissemination of notice of class certification to members of the class of

direct purchasers. (Order, Mar. 13, 2018, No. 2:06-cv-00620-BMS, Docket No. 877). Rust

Consulting, Inc. had also been approved as the Class and Settlement Notice Administrator by

order of March 20, 2018 (Direct Purchaser Class Pls.’ Mot. to Appoint Rust Consulting, Inc. as

Class & Settlement Notice Administrator, No. 2:06-cv-00620-BMS, Docket No. 876).

       8.      Rust Consulting, Inc. caused notice to be given in accord with this Order.       The

Form of Notice included the opt-out deadline of June 28, 2018. (No. 2:06-cv-00620-BMS,

Docket No. 875-1 at 13; No. 2:06-cv-00620-BMS, Docket 875-2 at 5).

                                                 2
         Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 3 of 6




       8.      The only opt-outs from the class were Giant Eagle, Publix and Winn-Dixie. C&S

did not opt out. (Tr. of Scheduling Conference Before the Honorable Berle M. Schiller, Sept. 24,

2018 at 7:1–3; Docket No. 901.).

       9.      At the time of the Assignment, C&S was not merely a “putative class member,” it

was a member of the certified class that had not opted out within the time allowed.

       10.     All claims that had been held by C&S as a member of the certified class were

dismissed with prejudice as part of the final approval of the class settlements. (Final J. & Order

Granting Final Approval of Class Settlements & Dismissing Direct Purchaser Class Claims

Against Settling Defs., No. 2:06-cv-00620-BMS, ECF No. 1088).



[signatures to follow]




                                                3
       Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 4 of 6




Dated: May 12, 2020                      Respectfully submitted,

                                         /s/ James J. Rodgers
                                         James J. Rodgers, Pa. Id. No. 21635
                                         Timothy J. Ford, Pa. Id. No. 325290
                                         DILWORTH PAXSON LLP
                                         1500 Market Street, Suite 3500E
                                         Philadelphia, PA 19102
                                         Tel: 215-575-7000
                                         jrodgers@dilworthlaw.com
                                         tford@dilworthlaw.com
                                         Attorneys for Defendant Franklin
                                         Organic Mushrooms, Inc.

                                         /s/ William A. DeStefano
                                         William A. DeStefano
                                         Terri A. Pawelski
                                         STEVENS & LEE
                                         1818 Market Street, 29th Floor
                                         Philadelphia, PA 19103
                                         Tel: 215-751-1941
                                         wad@stevenslee.com
                                         tap@stevenslee.com
                                         Attorneys for Defendants Eastern Mushroom
                                         Marketing Cooperative, Inc. (“EMMC”);
                                         Robert A. Ferranto, Jr., t/a Bella Mushroom
                                         Farms; Brownstone Mushroom Farms, Inc.;
                                         To-Jo Fresh Mushrooms, Inc.; Country
                                         Fresh Mushroom Co.; Gino Gaspari &
                                         Sons, Inc.; Gaspari Mushroom Co.; Giorgi
                                         Mushroom Company, Giorgio Foods, Inc.;
                                         Kaolin Mushroom Farms, Inc.; South Mill
                                         Mushroom Sales, Inc.; Modern Mushroom
                                         Farms, Inc.; Sher-rockee Mushroom Farm,
                                         LLC; C&C Carriage Mushroom Co.;
                                         Oakshire Mushroom Farm, Inc.; Phillips
                                         Mushroom Farms, Inc.; Louis M. Marson,
                                         Jr., Inc.; Monterey Mushrooms, Inc.; John
                                         Pia; Michael Pia; and Forest Mushrooms,
                                         Inc.

                                         [continued]




                                     4
Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 5 of 6




                                  /s/ Joel I. Fishbein
                                  Joel I. Fishbein
                                  LITCHFIELD CAVO LLP
                                  1515 Market Street, Suite 1220
                                  Philadelphia, PA 19102
                                  Tel: 215-557-0111
                                  fishbein@litchfieldcavo.com
                                  Attorney for Defendant Mario Cutone
                                  Mushroom Co., Inc.

                                  /s/ Thomas K. Schindler
                                  Thomas K. Schindler
                                  SCHINDLER LAW GROUP, LLC
                                  818 East Baltimore Pike
                                  Kennett Square, PA 19348
                                  Tel: 610-444-6216
                                  tom@schindlerlawgroup.com
                                  Attorney for M.D. Basicani & Sons, Inc.

                                  /s/ Donna M. Albani
                                  Donna M. Albani
                                  DONNA M. ALBANI, ESQUIRE, P.C.
                                  11 Hampton Lane
                                  Glen Mills, PA 19432
                                  Tel: 610-459-8858
                                  dmaesq@comcast.net
                                  Attorney for M.D. Basciani & Sons, Inc.

                                  /s/ Barbara Sicalides
                                  Barbara Sicalides
                                  PEPPER HAMILTON LLP
                                  3000 Two Logan Square
                                  Eighteenth and Arch Streets
                                  Philadelphia, PA 19103
                                  Tel: 215-981-4000
                                  sicalidesb@pepperlaw.com
                                  Attorney for Creekside Mushrooms Ltd.

                                  [continued]




                              5
Case 5:15-cv-06480-BMS Document 244 Filed 05/12/20 Page 6 of 6




                                  /s/ Jane M. Shields
                                  William J. Gallagher
                                  Jane M. Shields
                                  MacELREE HARVEY, LTD.
                                  17 West Miner Street
                                  P.O. Box 660
                                  West Chester, PA 19381
                                  Tel: 610-436-0100
                                  tnadachowski@macelree.com
                                  jshields@macelree.com
                                  Attorneys for United Mushroom Farms
                                  Cooperative, Inc.

                                  /s/ Dana A. Felmlee
                                  Gary J. McCarthy
                                  Dana A. Felmlee
                                  MCCARTHY WEIDLER PC
                                  2000 Market Street, Suite 2820
                                  Philadelphia, PA 19103
                                  Tel: 215-644-8580
                                  gmccarthy@mccarthypc.com
                                  dfelmlee@mccarthypc.com
                                  Attorneys for Cardile Mushrooms, Inc.

                                  /s/ Jason S. Taylor
                                  Jason S. Taylor
                                  CONNER & WINTERS LLP
                                  4000 One Williams Center
                                  Tulsa, OK 74172
                                  Tel: 918-586-8975
                                  jtaylor@cwlaw.com
                                  Attorney for Mushroom Alliance, Inc.




                              6
